DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/13/2022 for application number 16/495,266. 
Claims 19-44 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 recites, “the calendar application.” This term lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 43 recites, “the alarm clock adjustment value is a sum of a difference between the first time and a time of the notification message.” The limitation states the alarm clock adjustment value is a sum of only one number: a difference between the first time and time of the notification message. It is unclear what this limitation means, because there is nothing to sum. (The Examiner notes that the paragraph 162 of the specification states that when an event time is before the start time of the alarm clock, and a distance from the user to the event not less than a threshold distance, the adjustment time is the sum of the (1) difference between the alarm time and event start time and (2) the time for travelling from the user’s current position to the event position. Part (2) appears to have been omitted from the claim). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19-25, 27-34, 36-40, 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (KR 2014/0035129 A) in view of Salvatori et al. (Pub. No. 2009/0144662), Lim et al. (Pub. No. 2016/0165038), and Steinmark (Pub. No. 2003/0001727).

In reference to claim 19, Ham teaches an alarm clock reminder method (method for controlling alarm clock application, page 2), wherein the method is implemented on an electronic device, and the method comprises: displaying an a first interface for creating an alarm clock of an alarm clock app (see fig. 5A); wherein the first interface comprises a first area displaying a first time set to an alarm time of the alarm clock and a second area displaying an application subscription control (in fig. 5A, the user can set the alarm time, and select a control for subscribing to applications, pages 7-8); displaying a second interface when receiving a first operation on the application subscription control …, wherein the application list presents a plurality of applications (second interface in fig. 5B displayed with plurality of applications, pages 7-8); receiving the third operation on the application list to choose a subscribed application (user can select one or more applications in the list, pages 7-8).
However, Ham does not teach wherein the second interface comprises a mode on/off control and an application list, the mode on/off control is configured to receive an a second operation that is of enabling or disabling a subscription mode, a third operation entered by the user on the application list is valid when the subscription mode is enabled, the third operation entered by the user on the application list is invalid when the subscription mode is disabled; receiving the second operation to enabling the subscription mode.
Salvatori teaches the second interface comprises a mode on/off control (menu has radio / checkbox, which are on/off controls, para. 0053-55) and an application list (list of selectable menu options, para. 0053-55), the mode on/off control is configured to receive an a second operation that is of enabling or disabling a subscription mode, determining a third operation entered by the user on the application list is valid when the subscription mode is enabled, and determining the third operation entered by the user on the application list is invalid when the subscription mode is disabled; receiving the second operation to enabling the subscription mode (selectable options are only enabled when the user has selected / deselected the radio / checkbox in order to enable the options, para. 0053-55).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham and Salvatori before the earliest effective filing date, to modify the menu as disclosed by Ham to include the on/off control as taught by Salvatori.
One of ordinary skill in the art would have been motivated to modify the menu of Ham to include the on/off control of Salvatori because it helps make the menu easier to use and understand for users (Salvatori, para. 0003-05).
	However, Ham and Salvatori do not teach monitoring a notification message of the subscribed application.
	Lim teaches monitoring a notification message of the subscribed application (Lim teaches notifications from a plurality of different applications, like weather, can be monitored in order to provide them to the user upon the alarm going off, para. 0026-28, 0045, 53, 99).
	It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, and Lim before the earliest effective filing date, to modify the applications as disclosed by Ham to include the application notifications as taught by Lim.
One of ordinary skill in the art would have been motivated to modify the applications of Ham to include the application notifications of Lim because it can help better summarize and prepare a user when they wake up, by gathering information from more sources (Lim, para. 0003-07).
However, Ham, Salvatori, and Lim do not teach obtaining an alarm clock adjustment value based on the notification message, correcting the first time based on the alarm clock adjustment value to obtain a second time, and setting the second time to the alarm time.
Steinmark teaches obtaining an alarm clock adjustment value based on the notification message, correcting the first time based on the alarm clock adjustment value to obtain a second time, and setting the second time to the alarm time (based on weather or traffic information, the alarm time can be adjusted to be earlier or later, para. 0020-21, 0032-38, 0056-57).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, and Steinmark before the earliest effective filing date, to modify the alarm as disclosed by Ham to include the time adjustment as taught by Steinmark.
One of ordinary skill in the art would have been motivated to modify the alarm of Ham to include the time adjustment of Steinmark because it can help take into account unexpected conditions to adjust the alarm, so a user can wake up earlier to compensate for a traffic or weather delay, or wake up later when a departure time is pushed back (Steinmark, para. 0004-07).
In reference to claim 20, Ham teaches the method according to claim 19, wherein the notification message is present in a notification bar of the electronic device (notifications are displayed in a display area on the device, para. 0053).
In reference to claim 21, Ham teaches the method according to claim 19, wherein the subscribed application comprises one or more applications in the application list (subscribed apps are applications that are in the list that have been selected, pages 7-8).
In reference to claim 22, Steinmark teaches the method according to claim 19 , wherein the obtaining an the alarm clock adjustment value based on the notification message specifically comprises: obtaining event information in the notification message, determining whether an occurrence time of an event represented by the event information in the notification message falls within a time range associated with the first-time of an the alarm clock, and obtaining the alarm clock adjustment value based on the event information if the occurrence time of the event is earlier than the first time and if a difference obtained by subtracting the occurrence time of the event from the first is less than a first threshold (Steinmark teaches determining if a change in a  “the information server 300 may periodically or continuously consult a database(s) that has updated information pertaining to unexpected conditions that are local or pertinent to the user, i.e., those unexpected conditions that would affect the user-requested alarm time,” para. 0023. This is determining if the condition is within a threshold amount of time before the alarm, as the event, like weather or traffic, must occur close enough to impact the alarm time.) 
In reference to claim 23, Steinmark teaches the method according to claim 19, wherein the obtaining an the alarm clock adjustment value based on the notification message specifically comprises: obtaining event information in the notification message, determining whether an occurrence time of an event represented by the event information in the notification message falls within a time range associated with the first time of an the alarm clock, and obtaining the alarm clock adjustment value based on the event information if the first time is earlier than the occurrence time of the event and if a difference obtained by subtracting the first time from the occurrence time of the event is less than a second threshold (Steinmark teaches determining if a change in a  “the information server 300 may periodically or continuously consult a database(s) that has updated information pertaining to unexpected conditions that are local or pertinent to the user, i.e., those unexpected conditions that would affect the user-requested alarm time,” para. 0023. This is determining if the condition is within a threshold amount of time after the alarm, as the event, like a delay in flight arrival / departure time, must occur close enough to impact the alarm time.)
In reference to claim 24, Steinmark teaches the method according to claim 19, wherein the first interface comprises a third area displaying a target route (user inputs route into user interface, para. 0029), the notification message comprises a travel time required in the target route in a first weather condition, and the obtaining an the alarm clock adjustment value based on the notification message specifically comprises: determining the alarm clock adjustment value based on the travel time required in the first weather condition (alarm is adjusted to compensate for travel in weather condition based on received notification information, para. 0032-36).
In reference to claim 25, Steinmark teaches the method according to claim 19, wherein the subscribed application comprises a calendar application, and the obtaining the alarm clock adjustment value based on the notification message further specifically comprises: determining the alarm clock adjustment value based on event information in notification information of the calendar application (alarm is adjusted to compensate for calendar information, para. 0051, 0057).
In reference to claim 27, Ham teaches the method according to claim 19, wherein the method further comprises: receiving an operation of querying the alarm clock, and displaying information about the subscribed application of the alarm clock (subscribed applications are displayed in alarm application, page 8).
In reference to claim 28, Steinmark teaches the method according to claim 22, wherein the obtaining a-the alarm clock adjustment value based on the notification message further specifically comprises: obtaining, by querying a mapping table based on the event information in the notification message, the alarm clock adjustment value corresponding to the event information (user can enter in predetermined amounts of delay for certain conditions, para. 0032, 0048, so when the preferences are used to adjust the alarm clock, it is querying a table).

In reference to claim 29, Ham teaches electronic device, wherein the electronic device comprises a touch screen, a memory, one or more processors, and one or more programs, the one or more programs are stored in the memory, and when the one or more processors execute the one or more programs, the terminal device (mobile terminal, pages 2-4) performs the method comprising: displaying an a first interface for creating an alarm clock of an alarm clock app (see fig. 5A); wherein the first interface comprises a first area displaying a first time set to an alarm time of the alarm clock and a second area displaying an application subscription control (in fig. 5A, the user can set the alarm time, and select a control for subscribing to applications, pages 7-8); displaying a second interface when receiving a first operation on the application subscription control …, the application list presents a plurality of applications (second interface in fig. 5B displayed with plurality of applications, pages 7-8); receiving the third operation on the application list to choose a subscribed application (user can select one or more applications in the list, pages 7-8).
However, Ham does not teach wherein the second interface comprises a mode on/off control and an application list, the mode on/off control is configured to receive an a second operation that is of enabling or disabling a subscription mode, a third operation entered by the user on the application list is valid when the subscription mode is enabled, the third operation entered by the user on the application list is invalid when the subscription mode is disabled; receiving the second operation to enabling the subscription mode.
Salvatori teaches the second interface comprises a mode on/off control (menu has radio / checkbox, which are on/off controls, para. 0053-55) and an application list (list of selectable menu options, para. 0053-55), the mode on/off control is configured to receive an a second operation that is of enabling or disabling a subscription mode, a third operation entered by the user on the application list is valid when the subscription mode is enabled, the third operation entered by the user on the application list is invalid when the subscription mode is disabled; receiving the second operation to enabling the subscription mode (selectable options are only enabled when the user has selected / deselected the radio / checkbox in order to enable the options, para. 0053-55).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham and Salvatori before the earliest effective filing date, to modify the menu as disclosed by Ham to include the on/off control as taught by Salvatori.
One of ordinary skill in the art would have been motivated to modify the menu of Ham to include the on/off control of Salvatori because it helps make the menu easier to use and understand for users (Salvatori, para. 0003-05).
	However, Ham and Salvatori do not teach monitoring a notification message of the subscribed application.
	Lim teaches monitoring a notification message of the subscribed application (Lim teaches notifications from a plurality of different applications, like weather, can be monitored in order to provide them to the user upon the alarm going off, para. 0026-28, 0045, 53, 99).
	It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, and Lim before the earliest effective filing date, to modify the applications as disclosed by Ham to include the application notifications as taught by Lim.
One of ordinary skill in the art would have been motivated to modify the applications of Ham to include the application notifications of Lim because it can help better summarize and prepare a user when they wake up, by gathering information from more sources (Lim, para. 0003-07).
However, Ham, Salvatori, and Lim do not teach obtaining an alarm clock adjustment value based on the notification message, correcting the first time based on the alarm clock adjustment value to obtain a second time, and setting the second time to the alarm time.
Steinmark teaches obtaining an alarm clock adjustment value based on the notification message, correcting the first time based on the alarm clock adjustment value to obtain a second time, and setting the second time to the alarm time (based on weather or traffic information, the alarm time can be adjusted to be earlier or later, para. 0020-21, 0032-38, 0056-57).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, and Steinmark before the earliest effective filing date, to modify the alarm as disclosed by Ham to include the time adjustment as taught by Steinmark.
One of ordinary skill in the art would have been motivated to modify the alarm of Ham to include the time adjustment of Steinmark because it can help take into account unexpected conditions to adjust the alarm, so a user can wake up earlier to compensate for a traffic or weather delay, or wake up later when a departure time is pushed back (Steinmark, para. 0004-07).
In reference to claim 30, Ham teaches the electronic device according to claim 29, wherein the notification message is present in a notification bar of the electronic device (notifications are displayed in a display area on the device, para. 0053).
In reference to claim 31, Steinmark teaches the electronic device according to claim 29, wherein the obtaining an the alarm clock adjustment value based on the notification message specifically comprises: obtaining event information in the notification message, determining whether an occurrence time of an event represented by the event information in the notification message falls within a time range associated with the first-time of an the alarm clock, and obtaining the alarm clock adjustment value based on the event information if the occurrence time of the event is earlier than the first time and if a difference obtained by subtracting the occurrence time of the event from the first is less than a first threshold (Steinmark teaches determining if a change in a  “the information server 300 may periodically or continuously consult a database(s) that has updated information pertaining to unexpected conditions that are local or pertinent to the user, i.e., those unexpected conditions that would affect the user-requested alarm time,” para. 0023. This is determining if the condition is within a threshold amount of time before the alarm, as the event, like weather or traffic, must occur close enough to impact the alarm time.) 
In reference to claim 32, Steinmark teaches the electronic device according to claim 29, wherein the obtaining an the alarm clock adjustment value based on the notification message specifically comprises: obtaining event information in the notification message, determining whether an occurrence time of an event represented by the event information in the notification message falls within a time range associated with the first time of an the alarm clock, and obtaining the alarm clock adjustment value based on the event information if the first time is earlier than the occurrence time of the event and if a difference obtained by subtracting the first time from the occurrence time of the event is less than a second threshold (Steinmark teaches determining if a change in a  “the information server 300 may periodically or continuously consult a database(s) that has updated information pertaining to unexpected conditions that are local or pertinent to the user, i.e., those unexpected conditions that would affect the user-requested alarm time,” para. 0023. This is determining if the condition is within a threshold amount of time after the alarm, as the event, like a delay in flight arrival / departure time, must occur close enough to impact the alarm time.)
In reference to claim 33, Steinmark teaches the electronic device according to claim 29, wherein the first interface comprises a third area displaying a target route (user inputs route into user interface, para. 0029), the notification message comprises a travel time required in the target route in a first weather condition, and the obtaining an the alarm clock adjustment value based on the notification message specifically comprises: determining the alarm clock adjustment value based on the travel time required in the first weather condition (alarm is adjusted to compensate for travel in weather condition based on received notification information, para. 0032-36).
In reference to claim 34, Steinmark teaches the electronic device according to claim 29, wherein the subscribed application comprises a calendar application, and the obtaining the alarm clock adjustment value based on the notification message further specifically comprises: determining the alarm clock adjustment value based on event information in notification information of the calendar application (alarm is adjusted to compensate for calendar information, para. 0051, 0057).
In reference to claim 36, Ham teaches the electronic device according to claim 29, wherein the method further comprises: receiving an operation of querying the alarm clock, and displaying information about the subscribed application of the alarm clock (subscribed applications are displayed in alarm application, page 8).
In reference to claim 37, Steinmark teaches the method according to claim 22, wherein the obtaining a-the alarm clock adjustment value based on the notification message further specifically comprises: obtaining, by querying a mapping table based on the event information in the notification message, the alarm clock adjustment value corresponding to the event information (user can enter in predetermined amounts of delay for certain conditions, para. 0032, 0048, so when the preferences are used to adjust the alarm clock, it is querying a table).

In reference to claim 38, Ham teaches a computer readable storage medium (memory, page 5), comprising an instruction, wherein when the computer readable storage medium runs on a computer, the computer performs the method comprising: displaying an a first interface for creating an alarm clock of an alarm clock app (see fig. 5A); wherein the first interface comprises a first area displaying a first time set to an alarm time of the alarm clock and a second area displaying an application subscription control (in fig. 5A, the user can set the alarm time, and select a control for subscribing to applications, pages 7-8); displaying a second interface when receiving a first operation on the application subscription control …, the application list presents a plurality of applications (second interface in fig. 5B displayed with plurality of applications, pages 7-8); receiving the third operation on the application list to choose a subscribed application (user can select one or more applications in the list, pages 7-8).
However, Ham does not teach wherein the second interface comprises a mode on/off control and an application list, the mode on/off control is configured to receive an a second operation that is of enabling or disabling a subscription mode, a third operation entered by the user on the application list is valid when the subscription mode is enabled, the third operation entered by the user on the application list is invalid when the subscription mode is disabled; receiving the second operation to enabling the subscription mode.
Salvatori teaches the second interface comprises a mode on/off control (menu has radio / checkbox, which are on/off controls, para. 0053-55) and an application list (list of selectable menu options, para. 0053-55), the mode on/off control is configured to receive an a second operation that is of enabling or disabling a subscription mode, a third operation entered by the user on the application list is valid when the subscription mode is enabled, the third operation entered by the user on the application list is invalid when the subscription mode is disabled; receiving the second operation to enabling the subscription mode (selectable options are only enabled when the user has selected / deselected the radio / checkbox in order to enable the options, para. 0053-55).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham and Salvatori before the earliest effective filing date, to modify the menu as disclosed by Ham to include the on/off control as taught by Salvatori.
One of ordinary skill in the art would have been motivated to modify the menu of Ham to include the on/off control of Salvatori because it helps make the menu easier to use and understand for users (Salvatori, para. 0003-05).
	However, Ham and Salvatori do not teach monitoring a notification message of the subscribed application.
	Lim teaches monitoring a notification message of the subscribed application (Lim teaches notifications from a plurality of different applications, like weather, can be monitored in order to provide them to the user upon the alarm going off, para. 0026-28, 0045, 53, 99).
	It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, and Lim before the earliest effective filing date, to modify the applications as disclosed by Ham to include the application notifications as taught by Lim.
One of ordinary skill in the art would have been motivated to modify the applications of Ham to include the application notifications of Lim because it can help better summarize and prepare a user when they wake up, by gathering information from more sources (Lim, para. 0003-07).
However, Ham, Salvatori, and Lim do not teach obtaining an alarm clock adjustment value based on the notification message, correcting the first time based on the alarm clock adjustment value to obtain a second time, and setting the second time to the alarm time.
Steinmark teaches obtaining an alarm clock adjustment value based on the notification message, correcting the first time based on the alarm clock adjustment value to obtain a second time, and setting the second time to the alarm time (based on weather or traffic information, the alarm time can be adjusted to be earlier or later, para. 0020-21, 0032-38, 0056-57).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, and Steinmark before the earliest effective filing date, to modify the alarm as disclosed by Ham to include the time adjustment as taught by Steinmark.
One of ordinary skill in the art would have been motivated to modify the alarm of Ham to include the time adjustment of Steinmark because it can help take into account unexpected conditions to adjust the alarm, so a user can wake up earlier to compensate for a traffic or weather delay, or wake up later when a departure time is pushed back (Steinmark, para. 0004-07).

In reference to claim 39, Lim and Steinmark teach the method according to claim 19, further comprising: monitoring a second notification message of a second subscribed application (Lim teaches monitoring notifications from a plurality of applications, para. 0026-28, 0045, 53, 99), and the obtaining the alarm clock adjustment value is based on the notification message and the second notification, further comprises: determining the alarm clock adjustment value based on event information (Steinmark teaches an alarm clock adjustment value based on a “set of unexpected conditions,” para. 0020, ) in notification information of the calendar application (Lim teaches a calendar application, para. 0075).
In reference to claim 40, Steinmark teaches the method according to claim 19, wherein if (the Examiner notes that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP § 2111.04(II). Here, the limitation is conditional on the second time being before the current time. Because the second time may be after the current time, the limitation does not need to be performed. References are being cited for the purposes of compact prosecution) the second time is before a current time, immediately triggering the alarm clock (see fig. 7 of Steinmark: after determining a new adjusted alarm time P740, a determination is made if the adjusted alarm time has been reached P750, and calling the user if the time has been reached. If the adjusted alarm time were before the current time, it would have obviously been reached – otherwise, in a situation where the adjusted alarm time was before the current time, the alarm would never go off, which makes no sense).
In reference to claim 43, Lim and Steinmark teach the method according to claim 19, wherein if (the Examiner notes that, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP § 2111.04(II). Here, the limitation is conditional on a parameter being not less than a threshold. Because the parameter can be less than a threshold, the limitation does not need to be performed. References are being cited for the purposes of compact prosecution) a parameter of a particular condition of the notification message is not less than a third threshold, the alarm clock adjustment value is a sum of a difference between the first time and a time of the notification message (Please see the 112(b) rejection above – it is unclear what this limitations means. Lim teaches notifications, para. 0026-28, 0045, 53, 99; Steinmark teaches that when an impact of the event would change the alarm time, which is a parameter of the event being greater than or equal to a threshold, para. 0050, the alarm is adjusted by a time associated with the event like a departure time, and a travel time to the event, para. 0005).
In reference to claim 44, Steinmark teaches the method according to claim 19, wherein the alarm clock adjustment value is determined based upon integrated server data of the subscribed application (adjustment time determined by data provided by remote servers, para. 0020-22, 0029-38).

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (KR 2014/0035129 A) in view of Salvatori et al. (Pub. No. 2009/0144662), Lim et al. (Pub. No. 2016/0165038), and Steinmark (Pub. No. 2003/0001727) as applied to claims 19 and 29 above, and in further view of Ding et al. (WO 2016/029425 A1).

In reference to claim 26, Ham, Salvatori, Lim, and Steinmark do not teach the method according to claim 19, wherein the method further comprises: analyzing, by the electronic device, the notification message by using a lexis parser.
Ding teaches the method according to claim 19, wherein the method further comprises: analyzing, by the electronic device, the notification message by using a lexis parser (lexical parser analyses notification text to determine flight delay or weather, pages 5-7).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, Steinmark, and Ding before the earliest effective filing date, to modify the notification as disclosed by Lim and Steinmark to include the lexis parser as taught by Ding.
One of ordinary skill in the art would have been motivated to modify the notification of Lim and Steinmark to include the lexis parser of Ding because Lim and Steinmark do not specify how to determine how to determine information from incoming notifications, and Ding teaches a more efficient method of parsing information from notifications (Ding, page 1).

In reference to claim 35, Ham, Salvatori, Lim, and Steinmark do not teach the electronic device according to claim 29, wherein the method further comprises: analyzing, by the electronic device, the notification message by using a lexis parser.
Ding teaches the electronic device according to claim 29, wherein the method further comprises: analyzing, by the electronic device, the notification message by using a lexis parser (lexical parser analyses notification text to determine flight delay or weather, pages 5-7).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, Steinmark, and Ding before the earliest effective filing date, to modify the notification as disclosed by Lim and Steinmark to include the lexis parser as taught by Ding.
One of ordinary skill in the art would have been motivated to modify the notification of Lim and Steinmark to include the lexis parser of Ding because Lim and Steinmark do not specify how to determine how to determine information from incoming notifications, and Ding teaches a more efficient method of parsing information from notifications (Ding, page 1).

Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham et al. (KR 2014/0035129 A) in view of Salvatori et al. (Pub. No. 2009/0144662), Lim et al. (Pub. No. 2016/0165038), and Steinmark (Pub. No. 2003/0001727) as applied to claims 19 and 29 above, and in further view of Stahl et al. (US 2011/0130958 A1).

In reference to claim 41, Ham, Salvatori, Lim, and Steinmark do not teach the method according to claim 19, wherein the obtaining the alarm clock adjustment value comprises: determining an average value of a plurality of times previously required by a user under a particular condition of the notification message.
Stahl teaches the method according to claim 19, wherein the obtaining the alarm clock adjustment value comprises: determining an average value of a plurality of times previously required by a user under a particular condition of the notification message (a user’s average time navigating route is used to determine travel time, and the travel time is used to adjust an alarm time, para. 0058, 0005).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, Steinmark, and Stahl before the earliest effective filing date, to modify the alarm clock adjustment value as disclosed by Steinmark to include the average time as taught by Stahl.
One of ordinary skill in the art would have been motivated to modify the alarm clock adjustment value of Steinmark to include the average time of Stahl because Steinmark teaches adjusting the alarm time based on travel time to an event (Steinmark, para. 0033), and Stahl teaches a better way of estimating travel time (Stahl, para. 0003-5).
In reference to claim 42, Ham, Salvatori, Lim, and Steinmark do not teach the method according to claim 19, wherein the obtaining the alarm clock adjustment value comprises: determining an average value of a plurality of times previously required by a plurality of users under a particular condition of the notification message.
Stahl teaches the method according to claim 19, wherein the obtaining the alarm clock adjustment value comprises: determining an average value of a plurality of times previously required by a plurality of users under a particular condition of the notification message (a plurality of users’ average time navigating a route is used to determine travel time, and the travel time is used to adjust an alarm time, para. 0058, 0005).
It would have been obvious to one of ordinary skill in art, having the teachings of Ham, Salvatori, Lim, Steinmark, and Stahl before the earliest effective filing date, to modify the alarm clock adjustment value as disclosed by Steinmark to include the average time as taught by Stahl.
One of ordinary skill in the art would have been motivated to modify the alarm clock adjustment value of Steinmark to include the average time of Stahl because Steinmark teaches adjusting the alarm time based on travel time to an event (Steinmark, para. 0033), and Stahl teaches a better way of estimating travel time (Stahl, para. 0003-5).

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. First, with respect to the independent claims, Applicant argues that Steinmark does not disclose retrieving event data from a notification message of a subscribed application. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is based on the combination of Steinmark with the other references, which teach subscribing to applications and application notification messages. 
Second, with respect to claim 22, Applicant seems to be arguing that there is no “first threshold” because, in Steinmark, “If there are no updates or the latest update is well before the activation time, the latest update might not be material to the need to adjust the time of the user- requested time alarm time,” (page 12 of Remarks). The Applicant seems to be arguing that Steinmark will adjust the alarm time for unexpected conditions that would not affect the alarm time, like an event that occurs 23 hours before the alarm. This is not correct: Steinmark explicitly states that unexpected conditions are determined, “that would affect the user-requested alarm time,” para. 0023. In order to determine if the condition would affect the alarm time, it would be obvious that the time of the event must meet some threshold temporal criteria relative to the alarm time. To the extent that Applicant is arguing there is not a fixed time threshold (as disclosed in para. 0159 of the specification), this limitation is not disclosed.
Third, with respect to claim 23, the Applicant seems to be arguing that because Steinmark stops adjusting the alarm clock time after the alarm has triggered, it cannot adjust for an event that will occur after the alarm time. Steinmark teaches adjusting for event times occurring after the alarm time, such as a flight arrival / departure time (para. 0005). What Applicant seems to be arguing is that claim 23 would, after the alarm time, continue to adjust the alarm time for notifications received after the alarm has already gone off. This is not claimed or disclosed, and it does not make any sense. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174